THE HERSHEY COMPANY

TERMS AND CONDITIONS OF

NONQUALIFIED STOCK OPTION AWARDS

UNDER THE

EQUITY AND INCENTIVE COMPENSATION PLAN

1. The Optionee, by accepting the option to purchase shares of the Company's
Common Stock (the "Options") awarded to him/her on                    , 2008,
(the “Award Date”), accepts and agrees to these terms and conditions and the
terms and conditions of the Equity and Incentive Compensation Plan (the "Plan"),
which Plan is incorporated herein by reference.

2. The Options shall not be exercisable until vested. The Options shall be
exercisable during the period                     , 2009 through
                    , 2018 (the “Exercise Period”), subject to the vesting
schedule described in the next sentence and the provisions regarding termination
set forth in paragraphs 3 and 4 below and in the Plan. Of the total Options
awarded to the Optionee on the Award Date (“Total Award”), twenty-five percent
(25%) of the Total Award will become vested on the first anniversary of the
Award Date; an additional twenty-five percent (25%) of the Total Award will
become vested on the second anniversary of the Award Date; an additional
twenty-five percent (25%) of the Total Award will become vested on the third
anniversary of the Award Date; and an additional twenty-five percent (25%) of
the Total Award will become vested on the fourth anniversary of the Award Date.
During the Exercise Period, vested Options may be exercised in whole or in part
and on one or more than one occasion. The purchase price of any shares as to
which the Options shall be exercised shall be paid in full at the time of such
exercise.

3. In the event Optionee's employment with the Company is terminated for any
reason other than the occurrence of an event described in paragraph 4 below, or
a “Corporate Event” or “Change in Control” as described in this paragraph 3,
whether voluntarily or involuntarily, the Options shall terminate immediately
upon termination of Optionee’s employment and may not be exercised after such
termination of employment.

If Optionee’s employment with the Company is terminated solely due to a
“Corporate Event,” Optionee shall have the right to exercise any Options that
vest on or prior to the Corporate Event Exercise Deadline at the time or after
such Options vest but on or before the Corporate Event Exercise Deadline. The
“Corporate Event Exercise Deadline” is the 90th day following the Optionee’s
termination of employment or, if such 90th day is not a New York Stock Exchange
trading day, the first day after such 90th day that is a New York Stock Exchange
trading day, provided that the Corporate Event Exercise Deadline shall not
extend beyond                     , 2018, the date the Options expire. For
purposes of this award, a Corporate Event shall mean a corporate action, such as
the sale of a subsidiary or business unit, a corporate restructuring, or other
material, non-recurring event which results in the displacement or elimination
of a significant number of jobs and which is required to be disclosed as a
separate matter in the Company’s financial statements.



--------------------------------------------------------------------------------

Upon the occurrence of a Change in Control (as that term is defined in the
Plan), the Options shall become fully vested and exercisable notwithstanding the
vesting schedule set forth in paragraph 2 above. If Optionee’s employment is
terminated by the Company within two (2) years following the Change in Control
for any reason other than for Cause (as that term is defined in the Plan) or if
Optionee's employment is terminated by the Optionee within such two year period
for Good Reason (as that term is defined in the Plan), Optionee shall have one
(1) year from the date of termination of employment to exercise his/her Options.
In no event, however, may Options be exercised after                     , 2018,
the date the Options expire.

4. If Optionee retires after the Award Date and during the calendar year in
which the Award Date occurs, the Total Award will be reduced on a pro-rata basis
to reflect Optionee’s period of employment during the calendar year in which the
Award Date occurs (the “Adjusted Award”). The Adjusted Award shall equal the
Total Award multiplied by a fraction, the numerator of which equals the number
of calendar months during such year preceding the month during which Optionee’s
retirement date occurs and the denominator of which equals 12; provided,
however, that any fractional share resulting from such calculation shall be
eliminated by rounding the Adjusted Award down to the nearest whole number.

The foregoing provisions of this paragraph 4 notwithstanding, if a Change in
Control occurs following the Award Date, and Optionee retires after the
occurrence of the Change in Control but during the calendar year during which
the Award Date occurs, the Total Award shall not be reduced as aforesaid, but
rather the Total Award of Options shall be deemed to have become fully vested
and exercisable upon the occurrence of the Change in Control.

In the event Optionee retires, dies or becomes totally disabled, the Options
shall not terminate but instead will continue to remain outstanding and vest,
subject to the vesting provisions of paragraph 2, the provisions of paragraph 3
if a Change in Control occurs or shall have occurred and the provisions
regarding possible adjustment of the Total Award to an Adjusted Award as
provided in this paragraph 4, and Optionee (or his/her estate in the case of
death) shall have five (5) years from the date of retirement, death, or
disability to exercise his/her Options at the time or after such Options vest,
provided such five (5) year period cannot extend beyond                     ,
2018, the date the Options expire. For purposes of this award, Optionee shall be
deemed to have retired if his or her employment terminates for any reason on or
after his or her 55th birthday.

5. The Options shall be exercisable through Charles Schwab & Co. ("Schwab"), the
broker selected by the Company to provide services for stock options, or by such
other method as shall be established by the Company from time to time. For
information about Schwab's services and how to exercise stock options, call
1-800-654-2593 or go online to Schwab Equity Award CenterTM at
http://equityawardcenter.schwab.com for assistance.

 

2



--------------------------------------------------------------------------------

6. The Compensation and Executive Organization Committee of the Board of
Directors (the “Committee”), or any successor committee performing similar
functions, may from time to time impose certain limitations or restrictions on
the exercise of the Options by employees who are subject to employee minimum
stockholding requirements established by the Committee. Such limitations,
restrictions and minimum stockholding requirements are subject to change at the
discretion of the Committee.

7. Except to the extent that the Plan permits exercise in limited circumstances
by persons other than the Optionee, the Options may not be assigned,
transferred, pledged or hypothecated in any way whether by operation of law or
otherwise, and shall not be subject to execution, attachment or similar process.
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the Options contrary to the provisions hereof or of the Plan, and the levy of
any execution, attachment or similar process upon the Options, shall be null and
void and without effect and shall cause the Options to terminate.

8. By accepting the Options awarded herewith, Optionee acknowledges and agrees,
subject to paragraph 12 below, that the Options are awarded under and governed
by the terms and conditions set forth in this document and in the Plan. Any
dispute or disagreement which shall arise under, as a result of, or in any way
relate to the interpretation, construction or administration of the Plan or the
Options awarded thereunder shall be determined in all cases and for all purposes
by the Committee, or any successor committee, and any such determination shall
be final, binding and conclusive for all purposes.

9. In selling the Company's Common Stock (the "Shares") upon Optionee's exercise
of his/her Options, the Company is fulfilling in full its contractual obligation
to Optionee by making such transfer, and the Company shall have no further
obligations or duties with respect thereto and is discharged and released from
the same. The Company makes no representations to Optionee regarding the market
price of the Shares or the information which is available to Optionee regarding
the Shares of the Company.

10. The Optionee may be restricted by the Company in its sole judgment from
exercising any of the Options to the extent necessary to comply with insider
trading or other provisions of federal or state securities laws.

11. The award of Options and all terms and conditions related thereto, including
those of the Plan, shall be governed by the laws of the Commonwealth of
Pennsylvania. The Plan shall control in the event there is a conflict between
the Plan and these terms and conditions.

12. The terms and conditions set forth in this document shall not, unless
expressly stated otherwise, modify or supersede the terms and conditions of any
other plan or agreement applicable to employee benefit plans of the Company.

 

3